Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/624629, filed on 12/19/2019. Claims 14-28 are
currently pending and have been examined.

Claim Objections
Claim 17 is objected to because of the following informalities: 
There should be a space between “claim” and “16” in the preamble currently written as “claim16”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 19, the term “relatively high” in claim 19 is a relative term which renders the claim indefinite. The term “relatively high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the tensile strength has been rendered indefinite.

Regarding Claim 20, The term “significant” in claim 20 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the mass has been rendered as indefinite.

Regarding Claim 21, The term “significant” in claim 21 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the mass has been rendered as indefinite.

It is noted that for the sake of prosecution, the examiner will consider a “significant weight” any weight pertaining to the aircraft. When designing an aircraft, it is common in the art to reduce the weight as much as possible, making any amount of weight significant. 

Regarding Claim 26, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “in the stratosphere”, and the claim also recites "preferably at altitudes above 18 kilometers" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claim 28, claim 28 recites the limitation "the tether" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “the at least one tether”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 18-21, 24 and 27-28 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pongratz et al. (US 20130200207 A1).

Regarding Claim 14, Pongratz teaches an aerial vehicle comprising a wing, a fuselage and at least one tether (Fig. 2 elements 18, 18’, 19 and 19’) anchored at opposing ends of the wing (Fig. 2 elements 13 and 14) and/or the fuselage (Fig. 2 element 10), wherein the at least one tether is arranged to prevent one or more parts of the aerial vehicle from separating from the remainder of the aerial vehicle in the event of structural failure of the aerial vehicle.

Regarding Claim 18, Pongratz teaches the limitations set forth in Claim 14 and further discloses the wing and/or the fuselage includes an elongate structure and the at least one tether is secured to the elongate structure at one or more intermediary locations between the opposing ends of the wing and/or the fuselage (Fig. 2 element 11).

Regarding Claim 19, Pongratz teaches the limitations set forth in Claim 14 and further discloses the at least one tether has a relatively high tensile strength and is more flexible than the wing and/or the fuselage (“The wing is reinforced by guy wires and the vertical compressive load is returned back to the wing spar reinforcement from the base of the guy wires via additional compression bars, as already described above”, Par. [0134] lines 11-14). 

Regarding Claim 20, Pongratz teaches the limitations set forth in Claim 14 and further discloses at least one component of significant mass as a proportion of the aerial vehicle as a whole, wherein the at least one tether is anchored to the at least one component of significant mass (Fig. 2 motor 17).

Regarding Claim 21, Pongratz teaches the limitations set forth in Claim 20 and further discloses the at least one component of significant mass includes one or more of: a flight control surface, a payload, a motor, or a propeller (Fig. 2 motor 17).

Regarding Claim 24, Pongratz teaches the limitations set forth in Claim 14 and further discloses the fuselage comprises a fuselage boom, and the at least one tether is anchored at opposing ends of the fuselage boom and extends along the fuselage boom (Fig. 2 element 10).

Regarding Claim 27, Pongratz teaches the limitations set forth in Claim 14 and further discloses the aerial vehicle is unmanned (“The base aircraft is also preferably unmanned and can be connected to and controlled by the control station over another data link”, Par [0011] lines 1-3).

Regarding Claim 28, Pongratz teaches a method of assembling an aerial vehicle comprising a wing and a fuselage, the method comprising:
	providing at least one tether (Fig. 2 elements 18, 18’, 19 and 19’); and
	anchoring the tether at opposing ends of the wing (Fig. 2 elements 13 and 14) and/or the fuselage (Fig. 2 element 10), wherein the at least one tether is arranged to prevent one or more parts of the aerial vehicle from separating from the remainder of the aerial vehicle in the event of structural failure of the aerial vehicle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pongratz et al. (US 20130200207 A1) in view of Tomczyk at al. (US 2493704 A).

Regarding Claim 15, Pongratz teaches the limitations set forth in Claim 14.
	Pongratz fails to teach a plurality of the tethers, wherein one of the tethers is looped around another of the tethers so as to couple the tethers.
	However, Tomczyk teaches a plurality of the tethers, wherein one of the tethers is looped around another of the tethers so as to couple the tethers (“The kite end of the main string is connected to the belly string by way of a loop” Col. 4 lines 74-75).
	Pongratz and Tomczyk are considered to be analogous to the claimed invention as they are in the same field of aircraft with structural tethers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft design of Pongratz to have used a loop system to connect two tethers together. It is well known in the art to use a loop system to connect two separate tethers together. 

Regarding Claim 16, Pongratz teaches the limitations set forth in Claim 14.
	Pongratz fails to teach the wing and/or the fuselage includes a tubular structure and the at least one tether passes through the tubular structure.
	However, Tomczyk teaches the wing and/or the fuselage includes a tubular structure and the at least one tether passes through the tubular structure (Fig. 2 element 15).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tethers of Pongratz with the tubular structure of Tomczyk. The tubular structure would provide support to the wires. It is well known in the art to run wires through conduits to prevent chafing of the wire/tether.

Regarding Claim 17, Pongratz and Tomczyk teach the limitations set forth in Claim 16.
	Tomczyk further discloses the tubular structure includes at least one aperture configured to permit the tether to enter or exit the tubular structure (Outer rim of element 15 in Fig. 2).

Regarding Claim 22, Pongratz teaches the limitations set forth in Claim 14.
	Pongratz fails to teach the at least one tether is configured to be anchored by passing the tether around one or more of: a pin, a hook, or a loop.
	However, Tomczyk teaches the at least one tether is configured to be anchored by passing the tether around one or more of: a pin, a hook, or a loop (“The kite end of the main string 768 is connected to the belly string by way of a loop” Col. 4 lines 74-75).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tether of Pongratz to be anchored by a loop as disclosed by Tomczyk. Doing so would allow for a secure connection between the tether and the anchor point.

Regarding Claim 25, Pongratz teaches the limitations set forth in Claim 14.
Pongratz further discloses having at least one tether anchored at opposing ends of the wing (Fig. 2 elements 18, 18’, 19 and 19’).  
Pongratz fails to teach configured such that in the event of structural failure of the wing, the aerial vehicle retained by the tether assumes a shape such that the aerial vehicle descends in a helical rotating motion.
	However, Tomczyk teaches the tether configured such that in the event of structural failure of the wing, the aerial vehicle retained by the tether assumes a shape such that the aerial vehicle descends in a helical rotating motion (“The kite end of the main string 768 is connected to the belly string by way of a loop and is so positioned with respect to the belly string that the kite when subjected to forward propulsion into the wind will fly upwards” Col. 4 line 74 - Col. 5 line 3).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pongratz with a tethered system to determine flight path as disclosed by Tomczyk. Anchoring the tether at a certain position would allow for a desired flight path. 
It is noted that as an apparatus claim, the intended outcome of the decent due to structural failure cannot be claimed.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pongratz et al. (US 20130200207 A1) in view of Dalal at al. (US 20150342077 A1).

Regarding Claim 23, Pongratz teaches the limitations set forth in Claim 14.
	Pongratz fails to teach the wing comprises a wing spar, and the at least one tether is anchored at opposing ends of the wing spar and extends along the wing spar.
	However, Dalal teaches the wing comprises a wing spar, and the at least one tether is anchored at opposing ends of the wing spar and extends along the wing spar (“composite part 212 may be shaped to take the form of an aircraft part 220 such as a skin panel, an interior panel, a stringer, a frame, a spar, a wing, a winglet, a fuselage, an empennage, a control surface, and other aircraft parts to which or across which it may be desirable for wiring to be routed”, Par [0052] lines 4-9).
	Pongratz and Dalal are both considered to be analogous to the claimed invention as they are in the same field of aircraft component design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tethers of Pongratz to be lined along the wing spar as disclosed by the wiring disclosed by Dalal. It is noted that the wiring of an aircraft wing would as shown in Dalal is anchored at the ends of wings and could be capable of preventing parts of the aircraft from separating from the remainder in the event of structural failure.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pongratz et al. (US 20130200207 A1) in view of Sommer (US 7789339 B2).

Regarding Claim 26, Pongratz teaches the limitations set forth in Claim 14.
	Pongratz fails to teach operable to fly in the stratosphere, preferably at altitudes above 18 kilometers.
	However, Sommer teaches operable to fly in the stratosphere, preferably at altitudes above 18 kilometers (“Specifically, certain exemplary embodiments comprise an aircraft that has a ceiling well into the stratosphere”, Col. 7 lines 5-6).
	Pongratz and Sommer are considered to be analogous to the claimed invention as they are both in the same field of unmanned aerial vehicle design. It would have been obvious to someone of ordinary skill in the art to modify the aircraft of Pongratz to be operable to fly in the stratosphere as disclosed by Sommer. It is common in the art to modify an aircraft to be capable of flight at desired altitudes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644